Citation Nr: 1610158	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  06-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to initial evaluation for the service-connected right inguinal hernia in excess of 10 percent on an extraschedular basis.



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor 



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for a right inguinal hernia and assigned a noncompensable rating effective from September 24, 1993.

The Board issued a decision in October 2010 that denied a compensable initial rating.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued a Memorandum Decision that vacated the Board's decision and remanded the case to the Board for further consideration.

In August 2012, the Board issued a decision that granted an initial 10 percent schedular rating for right inguinal hernia; that question is accordingly no longer before the Board.  The Board's action remanded the issue of extraschedular evaluation to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 1 Vet. App. 268, 271 (1998).


FINDING OF FACT

From September 24, 1993, the Veteran's right inguinal hernia symptoms have been adequately addressed by the rating schedule; his disability is not shown to cause marked interference with employment or frequent periods of hospitalization.






CONCLUSION OF LAW

The requirements for an initial evaluation for the service-connected right inguinal hernia in excess of 10 percent on an extraschedular basis have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The issue adjudicated herein arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's    duty to notify on that issue has been satisfied.  
 
The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded appropriate VA medical examinations.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal, but he declined such a hearing.

The Board remanded the case to the AOJ in August 2012 in order to obtain review by the Director of Compensation Service on the specific question of entitlement to extraschedular evaluation.  The Director of Compensation Service provided the requested opinion, and the AOJ readjudicated the issue before returning the file to the Board. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Referral to the appropriate officials for consideration of extraschedular rating is warranted if a veteran's disability presents an exceptional or unusual disability picture such that renders the application of the regular schedular standards impractical.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Inguinal hernias are rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338.  The rating criteria under this DC are as follows.  A zero percent evaluation is assigned for an inguinal hernia not operated, but remediable; or small, reducible, or without true hernia protrusion.  A 10 percent evaluation is assigned for a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is assigned for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assigned for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  

If the claimant's disability picture is not adequately contemplated by the rating schedule, the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation.  The governing norm in these exceptional cases is "a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).  

In considering "marked interference with employment," the record shows the Veteran's educational and training background to be high school graduate with an associate's degree, and specialized training in investigations (see VA mental health treatment record in July 2009).  The Veteran's DD Form 214 shows that he was a Military Policeman, demonstrating basic training in law enforcement.  

The period under review begins September 24, 1993, the date service connection became effective.  As noted below, VA treatment records throughout the duration of the appeal show complaints of constant, unresolved right inguinal pain related to injury to the right inguinal area, which renders the Veteran unable to perform certain tasks such as riding a bicycle and lifting heavy objects.  

The Veteran had a VA examination in December 1993 in support of his claim seeking service connection for inguinal hernia.  Physical examination confirmed the presence of a right inguinal hernia, although there was no evidence functional impairment associated with the condition.  During examination the Veteran also reported having bad back pain due to a motor vehicle accident (MVA) that occurred in 1990, after discharge from service.  He stated he had done odd jobs since separation from service.  

In April 1996 the Veteran presented to the Texas Medical Rehabilitation and Pain Center.  The Veteran complained of severe pain in the right inguinal hernia and in the lower lumbar spine, as well as increased pain with exercise.  The physician noted a mass at the right inguinal area that was reducible, characterized as a Class II hernia, and assessed the Veteran as 10 percent impaired for hernia under the American Medical Association's (AMA's) Guides to Evaluation of Permanent Impairment.  No actual physical impairment associated with the hernia was noted in the examination report.

In a June 1996 functional capacity assessment by the Texas Medical Rehabilitation and Pain Center the examining physician noted that the Veteran reported being unemployed and complaining of pain that was aggravated by movement when crouching or lifting, constant pain in the area of the hernia, and sporadic pain in his lower back.  The examining physician stated the Veteran had constant pain in the right inguinal area and numbness and tingling in the thigh, but also noted back pain and limitation of motion.  The examiner stated that the hernia and the back pain caused pain that was "aggravated by movement, especially in the crouched position and lifting heavy objects," and that there was "sporadic pain to the low back area" and "pain [going] down to the heels, especially upon lifting."  The examiner concluded that it was unsafe for the Veteran to return to any sort of work requiring lifting and that he was able to perform only "sedentary to light physical demand level" work due to his hernia.  Later in June 1996 a physical therapist associated with the same provider reiterated that the Veteran should have corrective surgery for his hernia and was currently not safe to work at more than a light physical demand level.   

An April 2004 VA examination report reflects complaints of pain in the groin area for which the Veteran was treated with nonsteroidal anti-inflammatories and light duty at work for a while, from 2 to 3 days.  The Veteran did not give a history of limited physical activities as a result of his pain, and was vague about the pain and described it as a dull aching type of pain that occurs intermittently.  He denied experiencing any urinary tract infection, any gross hematuria, any melena or pain with bowel movements, any dysuria, and any sexual dysfunction associated with this pain.  On digital genital examination, the right inguinal ring appeared to be normal and there was no identifiable mass protruding through the right inguinal ring.  There was a left scrotal mass which was partially reducible, measuring approximately 6 by 7 centimeters, soft, and somewhat tender.  Associated radiological studies indicated findings of no obstructive gas pattern or radio opaque calculi.  The Veteran was diagnosed with no right inguinal hernia identified.  

Private treatment records from Kelsey Seybold Clinic, dated May 2004 to August 2004, show complaints of pain status-post hernia repair, and findings that the Veteran could not raise his leg.  The August 2004 physician noted that there was normal gastrointestinal function, without swelling, redness or local tenderness.  The physician also noted that the Veteran had no reported problems since his surgery until the evaluation, so it was unlikely to be nerve damage.  A computed tomography (CT) of the pelvis in August 2004 revealed no evidence of inguinal or pelvic adenopathy and was characterized as normal,  

In a January 2005 statement the Veteran reported that when he came out of the service he was unable to pass the physical examination for a grocery warehouse job due to his hernia.  

A July 2005 VA examination report indicates complaints of right groin discomfort with chronic pain complaints for which the Veteran underwent pain management in 1989.  The Veteran reported having had hernia repair surgery in 2003 that was very traumatic.  He denied symptoms of vomiting, fever, and chills, was tolerating a diet and had no blood in his rectum, although he did experience pain with bowel movements, and with bending and squatting, the pain increased.  The Veteran also noticed a bulge in the right groin area.  On physical examination, the examiner observed a right inguinal hernia that was easily reducible.  Testicles were distended in normal anatomic position.  There was blood found in his rectum, for which the examiner recommended diagnostic colonoscopy.  

In August 2005 the Veteran filed a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, which identified his hernia, his respiratory condition and posttraumatic stress disorder (PTSD) as barriers that he felt reduced his ability to get or hold a satisfactory job.  

The Veteran had a VA examination in September 2005 in which he asserted he was unable to work due to hernia pain.  On physical examination the examiner observed a present right-sided inguinal hernia without protrusion; the examiner noted the hernia was not remediable or operable and had not been previously repaired (the 2003 hernia repair previously reported was for left inguinal hernia).  The examiner noted that neither a truss nor a belt was indicated.  The Veteran was diagnosed with a right inguinal hernia.  

The Veteran had a VA examination in May 2006 in which he reported constant right inguinal pain and inability to do things like ride a bicycle or lift heavy objects.  Clinical examination showed bilateral tenderness, right worse than left.  Both sides were hypersensitive.  A right erect hernia was present, with smooth borders and palpable mass on valsalva.  There was no scrotal involvement and no mass in the area unless valsalva maneuver.  The Veteran was noted to be ambulatory without assistance needed.

The Veteran had a VA examination in February 2008 in which the examiner noted the Veteran's course since onset had been intermittent, with remissions.  There was no current treatment for the hernia.  The examiner stated the Veteran's right inguinal hernia was not protruding and was remediable or operable; a truss or belt was not indicated.  The examiner noted the Veteran was currently working fulltime as a security supervisor but had lost four weeks of work during the past 12 months due to nausea.  The examiner noted that there were "significant effects" on the Veteran's usual occupation due to his hernia disability due to pain, but no impairment on usual daily living activities.

In July 2008 the Veteran's representative submitted a letter to VA asserting that extraschedular evaluation is appropriate because the rating schedule does not provide for the Veteran's symptoms of pain and nausea.  The representative also cited the observations of the VA examiner in February 2008 that the Veteran had lost four weeks of work and had significant occupational impairment.

The Veteran was scheduled for bilateral hernia repair surgery at VA in May 2009 to address his complaint of bilateral hernia pain, which he stated was constant, aggravated by everything and relieved by nothing.  However, in an anesthesiology pre-operative note the Veteran endorsed having good functional capacity with ability to exercise, run and work out daily and perform activities of daily living (ADLs) unaided.  However, the surgery was cancelled due to the Veteran's noncompliance with preoperative procedures.

A rating decision in July 2009 denied service connection for left inguinal hernia repair.  The Veteran did not appeal that decision.

In July 2009 the Veteran presented to the VA primary care clinic complaining of intermittent sharp pain in the left groin radiating down both legs, 6/10 in severity and not relieved by prescription-strength ibuprofen.  The Veteran stated that pain was aggravated by walking and prolonged sitting, requiring frequent position changes; pain was also aggravated by bending/lifting activities.  The clinical assessment was chronic groin pain since service likely secondary to post-surgical intraabdominal scarring.

(In regard to the July 2009 treatment note cited above, the Board notes that the Veteran was complaining of left groin pain; he has a left inguinal hernia that is not service-connected.  Also, the Veteran had previous surgery for the left inguinal hernia but not the right, so any pain due to post-surgical scars would have necessarily stemmed from the nonservice-connected hernia.)

The Veteran had a VA mental disorders examination in October 2009 during which he related his occupational history in detail.  The Veteran stated that had held 5-7 jobs since service, most of which were in the field of security, including hotel security and working for several private security firms.  He last worked in February 2009; the reason he left was because he was asked to do some things on the job with which he disagreed, and he was accordingly laid off.  The Veteran stated he was currently trying to start his own private investigation business but this was difficult due to the state of the economy.  

The Veteran had a VA surgical consultation in December 2011 for evaluation of chronic pain status post hernia repair surgery.  The Veteran initially described sharp shooting pain down the back of the leg, but then also described pain in the inner thigh and groin area.  He also described feeling a bulge in the bilateral groin area, but the clinician noted that recent CT scan confirmed no recurrent hernia on either side.  The Veteran denied heartburn, nausea or vomiting.  Clinical examination showed tenderness to palpation but no current hernias.  The clinical impression was status post hernia repair, now with chronic pain.  Based on the description of shooting pain down the back of the legs, the pain could be sciatica or other neuropathic pain unrelated to hernia repairs.  However, the timing of the pain was suspicious for post-surgical hernia pain/inguinodynia, and the clinical administered an ilioinguinal nerve block.  

In February 2012 the Veteran had a VA nerve block for bilateral inguinal nerve pain status post left inguinal repair surgery in 2004.  It was specifically noted that previous notes said the Veteran had a bilateral repair, but the Veteran denied having right inguinal hernia repair or surgery in 2009.  The Veteran complained of slight 3/10 abdominal pain but denied nausea or vomiting.  Clinical examination visualized no current hernias and noted no erythema, tenderness or warmth in the groin.  The clinician noted that recent CT in December 2011 had shown tiny bilateral inguinal hernias, but the Veteran's pain seemed to be out of proportion.

During a May 2012 VA MHC treatment session the Veteran described himself as an unemployed security guard looking for work.

As noted in the Introduction, in August 2012 the Board issued a decision that granted an initial 10 percent schedular rating for right inguinal hernia under Diagnostic Code 7338 7804 and remanded the question of extraschedular evaluation to the AOJ, with instructions that the case should be referred to the Director of Compensation Service for extraschedular review.  The AOJ complied by forwarding the case to the Director of Compensation Service in October 2012.

The Director of Compensation Service performed an administrative review in February 2013 and found that extraschedular evaluation is not warranted.  The Director stated as rationale that the Veteran's predominant symptom (pain) is not contemplated by DC 7338 (inguinal hernia) but the symptoms were rated by analogy under DC 7804 (painful or unstable scars) and a 10 percent rating was assigned.  These current rating criteria adequately address pain, tenderness and limitation of movement associated with the right inguinal hernia.  The Director also found no evidence of exceptional or unusual disability picture such as marked interference with employment or frequent periods of hospitalization that would render application of the current rating criteria inadequate.

The Veteran presented to the VA infectious disease clinic in February 2013 complaining of bilateral inguinal area pain, somewhat controlled with daily prescription pain medication.  The Veteran reported being unemployed.  Clinical examination showed tenderness to palpation in the bilateral inguinal area but no hernia felt.  Similar observations were made by the clinic in April 2013; the clinical impression was stable bilateral inguinal hernia. 

In December 2014 the Veteran's representative submitted a response to the opinion of the Director of Compensation Services cited above.  The representative stated that the opinion is inconsistent with the 1996 Functional Capacity Assessment (finding that the Veteran's hernia limited him to sedentary-to-light work), the VA examination in September 2005 (in which the Veteran reported being unable to work due to hernia pain), the VA examination in February 2008 (opining that the hernia caused "significant effects" on occupation) and VA treatment records in 2009 showing intermittent recurrence of hernia with bilateral inguinal hernia pain.  The representative stated this evidence showed extreme pain and tenderness that is not contemplated by the rating criteria as well as significant effects on occupation such that the Veteran can only perform limited activities.

The Veteran, through his representative, essentially asserts that extraschedular evaluation is warranted because his symptoms (pain, nausea and vomiting) are not contemplated by the rating criteria, and because the hernia causes marked interference with employment.  The Veteran does not assert, and the evidence of record does not suggest, frequent hospitalization.

Addressing first the question of whether the rating criteria adequately address the Veteran's symptoms, the Veteran has been rated by analogy for pain.  The medical evidence cited above does not show nausea or vomiting, and in fact the Veteran essentially denied such symptoms during numerous clinical examinations.  Moreover, although the Veteran is competent to report nausea, he is not competent to attribute nausea to his service-connected hernia.  If such symptoms were to be demonstrated, the disability could be rated by analogy under DCs 7305 (duodenal ulcer) and/or 7306 (marginal ulcer), which provide for ratings higher than 10 percent based on vomiting, melena and consequent weight loss.  However, due to the lack of probative evidence indicating that the Veteran has nausea related to his service-connected hernia, a rating under these codes is not for application.  Accordingly, the available rating criteria adequately address the Veteran's symptoms and provide for higher rating as warranted.  Thun, 22 Vet. App. 111, 118.

The Board also notes that the Veteran is separately compensated for depression secondary to his hernia condition; this depression is rated at 30 percent.  Thus, to the degree that his hernia causes interference with employment due to psychological factors, the Veteran is compensated for such impairment.  Further, the schedular criteria for mental diseases and disorders provide for higher level of compensation if warranted.  38 C.F.R. § 4.130, DC 9435.  

Addressing the Veteran's contention that extraschedular rating is warranted for marked interference with employment, the Board disagrees.  The Board acknowledges the VA examiner's opinion in February 2008 that the Veteran's hernia caused "significant effects" on occupation; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Further, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

In this case, the Board does not construe the examiner's opinion of "significant" occupational impairment to mean "marked" occupational impairment for the purpose of extraschedular evaluation because such construction is inconsistent with the totality of the record during the period under review.  There is unquestionably some degree of occupational impairment, which is compensated by the schedular rating, but for the reasons below the Board cannot find occupational impairment to a "marked" degree.  

The Veteran has intermittently had recurrence of his right inguinal hernia, but has not needed to wear a truss or belt, which would demonstrate increased functional impairment due to hernia.  The Veteran asserts that his right inguinal hernia caused him to be rejected for employment by a grocer in 1996, but he subsequently worked in the field of security, a career field in which he is shown to have training, education and expertise to perform sedentary-to-light duties as described by the June 1996 functional capacity assessment.  The Board also notes that when describing his occupational history to the VA mental health examiner in October 2009 the Veteran essentially described having lost his security-related job due to personal conflict and economic downturn; he did not describe having lost his job due to physical impairment to include the right inguinal hernia.  Further, in his August 2005 application for vocational rehabilitation the Veteran identified barriers to employment including the service-connected hernia but also his nonservice-connected respiratory condition and nonservice-connected PTSD.

Clinical records demonstrate that the Veteran's complaint of hernia pain, which is the basis for his contention of marked interference with employment, has consistently related to bilateral hernia pain rather than specifically to right inguinal hernia pain.  The Veteran evidently sincerely believes that his bilateral hernia symptoms should be compensated as a service-connected disability, but the left inguinal hernia is not a service-connected disability and cannot be included in his VA disability compensation. 

Clinical records show the Veteran's service-connected right inguinal hernia causes impairment in the Veteran's ability to squat and to lift, but there is no apparent impairment in the Veteran's ability to ambulate, stand or sit.  The Veteran is suited by education and training for sedentary-to-light work in the field of security, and his right inguinal hernia does not preclude such work.  The Board acknowledges the Veteran's contention in February 2008 that he had lost four weeks of work during the previous 12 months due to nausea.  However, the Veteran is not competent to relate nausea to his service-connected hernia, and there are no medical records indicating that his hernia causes nausea.  The Board accordingly finds no marked interference with employment, and accordingly finds that extraschedular evaluation is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Extraschedular initial evaluation for right inguinal hernia is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


